Citation Nr: 0029710	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-14 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1955.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied service connection for PTSD.  The 
veteran initially requested a hearing before a member of the 
Board, but by a statement dated in August 1999, he withdrew 
his hearing request.  A personal hearing was held before an 
RO hearing officer in March 2000.

The Board notes that by a statement dated in March 1999, it 
appears that the veteran is raising a claim for service 
connection for hypothyroidism.  As this issue is not in 
appellate status, it is referred to the RO for appropriate 
action.  


REMAND

The veteran served on active duty in the Marine Corps from 
December 1952 to December 1955, including service in Korea.  
His DD Form 214 and service personnel records reflect that 
his primary military occupational specialty (MOS) was that of 
a radio operator, and do not reflect any combat citations or 
awards.  The veteran claims that he has PTSD due to various 
traumatic incidents in service.  Medical records reflect that 
he has been diagnosed with PTSD.

The file indicates there is a further VA duty to assist the 
veteran in developing facts pertinent to the claim where 
there is a reasonable possibility of favorable action.  The 
veteran has submitted several statements regarding his 
alleged in-service stressors.  Such statements are summarized 
below.  The RO has not submitted such statements (with the 
veteran's service personnel records) to the Commandant of the 
Marine Corps, Headquarters USMC, for verification, and such 
must be done prior to Board review.  

Additionally, the Board notes that the diagnosis of PTSD has 
been made partly in reliance on the veteran's reports of 
exposure to noncombat-related stressors; thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified (see Patton v. West, 12 Vet. App. 272 
(1999) noting that in personal assault cases, VA has more 
particularized requirements under Manual M21-1, Part III, 
5.14c to establish occurrence of an in-service stressor than 
nnel file, and associate it with the claims 
file.

In July 1998, the veteran submitted a claim for service 
connection for PTSD, which he asserted he incurred in 1954 in 
Korea. 

An August 1998 VA outpatient treatment record shows that the 
veteran reported that he served as a forward observer in 
Korea 3/4 of a mile behind the front lines, and called in naval 
and air strikes.  He said he was never spotted or fired upon 
by the enemy in that position, but was fired upon in other 
positions by infiltrators.  He said he witnessed many dead US 
soldiers' bodies in piles, as he was a radio operator on 
trucks which picked up bodies from front line aid stations.  
The veteran reported other traumatic events, including an 
incident which occurred while he was in training at Camp 
Lejeune, in which a jet was strafing the ground and 
approaching him, when it exploded immediately overhead.  He 
said he helped to search for body parts of the men on the jet 
and found the heel of a person.  He reported that another 
traumatic incident occurred when he was assigned to sleep in 
a YMCA when undergoing a physical examination upon induction 
into service.  He stated that he was sexually assaulted at 
that time, and that the perpetrator told him he had a knife 
and would kill him if he awoke the others.  The diagnostic 
impressions were major depression with psychotic features, 
PTSD, and alcohol dependence in sustained, distant full 
remission.

In September 1998, the veteran submitted a written statement 
regarding four traumatic incidents which allegedly occurred 
during service.  He said he was raped by an armed assailant 
in Raleigh, North Carolina on December 8, 1952; he stated 
that such incident was not reported.  He related that in 1953 
he was a forward observer 3/4 of a mile behind enemy lines, and 
called in naval fire and air strikes.  He said that in 1953 
he was a radio operator on a truck which picked up the dead 
bodies of US soldiers.  He also stated that in 1953 a US jet 
strafed US troops and then crashed.  He said that the three 
1953 incidents occurred when he was assigned to the 7th Motor 
Transport Battalion, 3rd Marine Division.  He stated that he 
was unable to recall the names of any people involved in the 
traumatic incidents.

At a VA psychiatric examination in November 1998, the veteran 
reported that in 1952, he was taken by a recruiter to a YMCA 
prior to entering military service, and spent the night in a 
YMCA dormitory, where he was sexually assaulted.  He stated 
that during service, in Korea, he served as a spotter for 
naval and air force pilots, and that he had no especially 
traumatic recollections of that time.  He reported ongoing VA 
psychiatric outpatient treatment.  The diagnosis was PTSD, 
mild.

At a December 1998 VA examination, the veteran reported that 
while he was traveling to his initial military training, he 
was sexually assaulted at a YMCA in Raleigh.  He stated that 
he kept this incident a secret until only recently when he 
began to discuss it in therapy.  No other traumatic incidents 
were reported.  Psychological testing was performed; the 
examiner indicated that the results of such testing were 
invalid.  The Axis I diagnoses were mild PTSD, malingering, 
alcohol dependence in remission, and depressive disorder, not 
otherwise specified.

At a March 2000 RO hearing, the veteran reiterated many of 
his statements regarding traumatic incidents which he alleged 
occurred during military service.  He described an incident 
in which a jet crashed outside of Camp Lejeune in 
approximately the spring of 1953.  He stated that the plane 
was attached to a unit at Cherry Point.  He again described 
an episode in which he was sexually assaulted, and said he 
never reported the incident, even to his family, until he 
told his VA doctor.  He asserted that he was in combat in 
Korea, and served with an "ANGLICO" unit which was 
temporarily assigned to other units during that period.  He 
reported ongoing VA psychiatric outpatient treatment.

By a statement dated in May 2000, a representative from a 
Command Historian of the Marine Corps at Cherry Point, North 
Carolina indicated that there were no records of a plane 
crash during 1953 or 1954, but said one occurred on November 
3, 1952.

A review of the claims file shows that the RO requested VA 
outpatient treatment records dated from January 1999 to March 
2000.  By a letter dated in January 1999, a VA doctor 
indicated that he was treating the veteran for PTSD and 
dysthymic disorder.  VA outpatient treatment records dated 
from June 1999 to March 2000 reflect ongoing treatment for 
PTSD.  It appears that additional VA medical records 
reflecting psychiatric treatment may be available, and the 
Board finds that the RO should attempt to obtain all VA and 
non-VA medical records reflecting treatment for PTSD dated 
since the veteran's separation from service.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact Headquarters, 
Marine Corps, in Quantico, Virginia, and 
the National Personnel Records Center, 
and attempt to obtain a copy of the 
veteran's official military personnel 
file.  Such should be associated with the 
claims file.

2.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for a psychiatric disorder 
since separation from service.  The RO 
should directly contact all identified 
medical providers and obtain copies of 
all relevant medical records that are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159.  The RO should also 
develop the matter of the veteran's 
personal assault under Manual M21-1, Part 
II, 5.14c.

3.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the Commandant of the Marine 
Corps, Headquarters USMC, and request 
that organization investigate and attempt 
to verify the alleged stressors.

4.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should schedule the 
veteran for a VA psychiatric examination 
to diagnose or rule out PTSD, in 
accordance with the DSM-IV.  The claims 
folder should be provided to and reviewed 
by the examiner.  The RO should inform 
the examiner of the stressors which have 
been verified.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the DSM-IV.  With regard to the personal 
assault stressor claimed by the veteran, 
any secondary evidence obtained should be 
interpreted by a clinician, especially if 
it involves behavior changes.  Evidence 
that documents such behavior changes 
should be interpreted in relationship to 
the medical diagnosis by a VA 
neuropsychiatric physician.  

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
information and ensure due process.  No inference should be 
drawn regarding the final disposition of the veteran's claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 7 -


